SUPPLEMENT #1 TO PARTICIPATION AGREEMENT DATED JANUARY 1, 2007 (as amended and supplemented from time to time) AMONG DWS VARIABLE SERIES I (“DWSVS I”) DWS VARIABLE SERIES II (“DWSVS II”) DWS INVESTMENTS VIT FUNDS (“DWSVIT”) DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. (directly and as survivor of a merger with Deutsche Asset Management, Inc.) DWS INVESTMENTS DISTRIBUTORS, INC. AND THE PRUDENTIAL INSURANCE COMPANY OF AMERICA The parties hereto agree that Schedule B of the Participation Agreement is amended to add the following additional Designated Portfolio(s) for such Separate Accounts and Contracts as may be necessary or appropriate in connection with pending reorganization(s) related thereto.The class or classes currently permitted for the Acquired Portfolio are hereafter permitted for the Surviving Portfolio.Each Surviving Portfolio is added for use with the same Separate Accounts and Contracts as currently provided for the Acquired Portfolio. Acquired Portfolio Currently a Designated Portfolio Surviving Portfolio to be Added as a Designated Portfolio DWS Variable Series IIDWS Strategic Value VIP – Class A (formerly, DWS Dreman High Return Equity VIP – Class A) DWS Variable Series IIDWS Large Cap Value VIP – Class A IN WITNESS WHEREOF, each of the parties has caused this Supplement #1 to be executed as of April 29, 2011. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:/s/Yvonne S. Provost Print Name: Yvonne S. Provost Title: Vice President DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By:/s/Michael J. Woods Print Name: Michael J. Woods Title:CEO By:/s/Alban Miranda Print Name: Alban Miranda Title:COO DWS INVESTMENTS DISTRIBUTORS, INC. By:/s/Michael J. Woods Print Name: Michael J. Woods Title:CEO By:/s/Alban Miranda Print Name:_Alban Miranda Title:COO DWS VARIABLE SERIES I DWS VARIABLE SERIES II DWS INVESTMENTS VIT FUNDS By:/s/Michael G. Clark Print Name: Michael G. Clark Title:President & CEO W:\PJC\TEMP\VA MERGERPART. AGREEMENT AMENDMENT (PRUDENTIAL COLI)
